Appeal from a judgment of the Monroe County Court (Elma A. Bellini, J.), rendered April 28, 2003. The judgment convicted defendant, upon his plea of guilty, of attempted grand larceny in the third degree.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him upon his plea of guilty of attempted grand larceny in the third degree (Penal Law §§ 110.00, 155.35). Contrary to the contention of defendant, the checks that were discovered following his arrest on December 27, 2002 were part of the same transaction as charged in the superior court information, and thus the amount of restitution ordered was appropriate (see § 60.27 [4] [a]; cf. People v Taylor, 242 AD2d 925 [1997]). Present— Hurlbutt, J.P., Scudder, Kehoe, Gorski and Green, JJ.